         Case 1:20-cr-00399-PGG Document 25 Filed 10/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

             - against -
                                                                  ORDER
 JAMES HOSKINS,
                                                             20 Cr. 399 (PGG)
                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the telephone conference in this action currently

scheduled for October 23, 2020 at 12:00 p.m. will now take place on October 23, 2020 at 9:30

a.m.

Dated: New York, New York
       October 23, 2020
